Citation Nr: 9909194	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to June 1986.  

In a July 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a nervous disorder.  By an August 1997 
letter, the RO told the veteran of the denial.  In the 
letter, the RO also told the veteran that by a May 1996 
letter he was asked to submit new and material evidence 
pertaining to the claim of service connection for a back 
disorder, but because no evidence associated with that claim 
had been received, that issue was denied as well.  In August 
1997 the veteran filed notice of disagreement, stating this 
is a "notice of disagreement to your letter of 8-1-97, which 
informed me of a denial of my claim."  In response, in 
September 1997 the RO issued to the veteran a statement of 
the case only addressing the claim for service connection for 
a nervous disorder.  The veteran thereafter filed a timely 
substantive appeal in which he maintained that he had a 
nervous disorder in service and had received treatment after 
service.  Considering the foregoing development, the Board of 
Veterans' Appeals (Board) finds that the issue of entitlement 
to service connection for a psychiatric disorder has been 
properly developed for appellate review.  However, for the 
reasons discussed below, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder has not 
been properly developed for appellate review.  

Regarding the back disorder, at the outset it is noted that a 
valid notice of disagreement is defined as written 
communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result.  While special wording is not required, 
it must be in terms, which can be reasonably construed as 
expressing disagreement with that determination and a desire 
for appellate review.  Further, when the RO gives notice that 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1547 (Fed. Cir. 1994); 38 C.F.R. § 20.201 
(1998).  Here, it is initially noted that in July 1997, the 
RO only adjudicated the issue of entitlement to service 
connection for a nervous disorder and even though it provided 
notice associated with the back disorder in the August 1997 
letter, the veteran did not specifically disagree with that 
determination.  The Board also points out that although 
mentioned in supporting statements submitted on appeal, there 
is no indication of record showing that the veteran wishes to 
pursue the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder.  Accordingly, the Board finds 
that notice of disagreement associated with this issue has 
not been submitted and as such, the claim has not been 
properly developed for appellate review.  Also, additional 
development in this regard is not warranted.

On substantive appeal in September 1997 the veteran indicated 
that he wanted to appear at a hearing at the RO level.  By a 
notification letter dated in November 1997, the veteran was 
scheduled to appear at a hearing in December 1997.  The 
veteran, however, canceled.  In December 1997, the veteran 
indicated that he wanted to postpone the hearing in order to 
obtain additional evidence.  No additional attempt to 
schedule a hearing was undertaken.  After considering the 
foregoing, on appellate review in August 1998, the Board 
remanded the case for due process considerations.  Pursuant 
to the Board's directives in December 1998, the veteran was 
scheduled to appear at a hearing in January 1999.  
Thereafter, the record, a January 1999 Deferred VA Rating 
Decision report, shows that even though the veteran appeared 
for the hearing, he canceled after consulting with a service 
organization.  Considering the foregoing development, the 
Board finds that the duty to assist has been fulfilled and 
additional development in this regard is not warranted.  See 
generally, 38 C.F.R. § 20.702(e) (1998).


FINDINGS OF FACT

There is no competent medical evidence of a nexus between any 
the veteran's service and any current psychiatric disorder.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that entitlement to service connection 
for a psychiatric disorder is warranted because he had a 
nervous disorder in service and received treatment for the 
disorder in 1986, within the requisite one-year period after 
service.  

At the outset, the Board acknowledges the veteran's 
assertions of incurring a nervous disorder in service and 
receiving treatment within a year after service.  However, it 
is also acknowledged that VA law and regulation provide that 
year from the date of separation from such 
service shall be presumed to have been incurred in service.  
See generally 38 U.S.C.A. §§ 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  In this case, because the 
veteran did not actively and continuously serve for a period 
of 90-days or more, consideration of establishing entitlement 
to service connection on a presumptive basis need not be 
addressed.  Id. 

Nevertheless, in spite of the foregoing, entitlement to 
service connection may still be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1131 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); 38 C.F.R. § 3.159(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Anderson, supra; 
Epps v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

After reviewing the evidence of record, the Board finds that 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.  The competent 
evidence fails to establish a nexus between the veteran's 
currently diagnosed psychiatric disability and service or any 
events from service.  Caluza, supra.

In this case, the evidence of record consists of the 
veteran's service medical and administrative records 
extending from April to June 1986 and a July 1986 report of a 
VA examination, which show no complaints of or findings 
associated with a psychiatric disorder.  

Also of record are VA outpatient treatment reports extending 
from August to November 1987, noting that in November 1987 
the veteran was placed on Septra for a questionable urinary 
tract infection or prostatitis but sulfa caused an "allergic 
reaction of mental distortion" and a July 1988 hearing 
transcript, which references unrelated disorders.

Medical reports from King's Daughter's Medical Center dated 
from March 1989 to November 1995 are also of record.  The 
reports show that in March 1989 the veteran was hospitalized 
for feelings of nervousness, loss of memory, and increased 
anger and from October to November 1995, was admitted on 
three separate occasions for symptoms associated with his 
psychiatric disorder.  The records also show that diagnoses 
of acute psychotic episode, brief reactive psychosis, bipolar 
disorder, manic type, and psychosis were made.  The reports 
do not attribute the veteran's psychiatric disorder to 
service or any events from service.

Medical reports from Pathways, Incorporated dated from 
January 1995 to July 1997 are also of record.  The reports 
merely show continued treatment for symptoms associated a 
bipolar disorder.  They do not create a nexus between the 
veteran's psychiatric disorder and service or any events from 
service.  

In a February 1998 letter, P.J.K., a clinical social worker, 
and K.M., M.D., wrote, the veteran had received counseling 
and medical treatment from Pathways, Incorporated extending 
from May 1989 to March 1990 and from March 1996 to the 
present.  The veteran was diagnosed with bipolar disorder, 
most recent episode manic, with psychotic features.  P.J.K. 
and K.M. also noted that several enclosed supporting 
statements described the veteran's changes in his 
interpersonal interactions, outlook, and general attitude 
toward daily living.  The authors added that the letters 
presented a picture of a young man, who was seen by 
significant others as friendly, talented at fixing appliances 
and capable of taking care of himself, but who upon his 
discharge from service seemed to change.  After service, the 
veteran suffered from severe back pain and headaches, poor 
appetite, poor sleep, nervousness, delusions of being 
followed and watched, voices telling him what to do, staring 
spells, and from unprovoked, explosive outbursts of temper.  

As indicated above, the record contains several supporting 
statements from friends and relatives of the veteran.  In an 
undated statement J.H.N. states before entering service the 
veteran could repair appliances but after service the veteran 
exhibited increased anger.  In separate December 1997 
statements, the veteran's mother and friends, A.M.D., D.W., 
J.M.D., wrote that after service the veteran was withdrawn, 
paranoid, and timid, and that he heard voices and often 
stared into space; that within a year after service the 
veteran was incoherent and nervous; and that his eating 
habits and behavior changed.  Also of record is an undated 
statement in which D.K.J. recalled that prior to service the 
veteran had a good job and at work was placed in several 
leadership positions, but after service, he was quiet and his 
"actions" changed.  In addition, in a December 1997 letter, 
P.L.W., the veteran's roommate stated after service, the 
veteran initially appeared quiet and withdrawn but later he 
exhibited violent, unpredictable behavior.  He was fearful 
and paranoid.  P.L.W. also stated after service the veteran's 
appearance changed, as he appeared much older and his hair 
had grayed.

As shown above, the competent evidence of record fails to 
create a nexus between the veteran's currently diagnosed 
psychiatric disorder.  The service medical records are silent 
with regard to any psychiatric disorder and the post-service 
clinical evidence does not relate the bipolar disorder to 
service or any events from service.  In this case, the Board 
does not dispute findings showing that the veteran currently 
has a diagnosed psychiatric disorder and showing that he 
receives treatment for symptoms associated with such 
disorder.  However, the veteran's claim is not well grounded 
because the evidence fails to etiologically relate his 
psychiatric disorder to service or any events occurring 
within service.  As noted above, to well ground a claim, 
competent medical evidence creating a nexus between the 
claimed in-service disease or injury and the present disease 
or injury must be submitted.  Caluza, supra.  Here, the 
objective evidence merely shows that during urology 
consultation in November 1987, medication administered caused 
an "allergic reaction of mental distortion," that in March 
1989, the veteran received treatment for symptoms associated 
with an acute psychotic episode, and on several occasions in 
1995 he received treatment and a diagnosis of a bipolar 
disorder was made.  As such, the record is devoid of any 
competent medical evidence linking the veteran's psychiatric 
disorder to service or any events from service.

The statements contained within the February 1998 letter from 
P.J.K. and K.M. are acknowledged, especially the assertions 
indicating that prior to service the veteran was well 
adjusted but after service he exhibited signs and symptoms of 
mental disturbance.  However, the Board points out that 
P.J.K. and K.M. did not assert that the veteran's bipolar 
disorder was incurred in, aggravated by, or related to 
service or any events from service.  Instead, the authors 
noted that the veteran received treatment for symptoms 
associated with a bipolar disorder and merely synthesized 
contentions asserted in the supporting statements submitted 
by the veteran's relatives and friends.  The social worker 
and staff psychiatrist wrote the enclosed supporting 
statements described the veteran's changes in his 
interpersonal interactions, outlook, and general attitude 
toward daily living.  The letters presented a picture of a 
young man, who was seen by significant others as friendly, 
talented at fixing appliances and capable of taking care of 
himself, but who upon his discharge from service seemed to 
change.  After service, the veteran suffered from symptoms 
associated with a psychiatric disorder.  Again, the clinical 
social worker and psychiatrist did not etiologically relate 
the veteran's psychiatric disorder to service or any events 
from service; they merely discussed assertions submitted by 
the veteran's relatives and friends.  Considering the 
foregoing, the Board finds that the February 1998 statement 
does not constitute competent medical evidence linking the 
veteran's psychiatric disorder, bipolar disorder, to service 
or any events from service.

Additionally, the Board is cognizant of the supporting 
statements submitted by the veteran in an attempt to 
substantiate his claim.  The Board is also cognizant of the 
fact that in the context of well groundedness, lay assertions 
of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness); Horowitz v. Brown, 5 Vet. App. 217 (1993).  
However, where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
view of the foregoing, even though the veteran has submitted 
medical evidence of a current disease and supporting 
statements indicating that his behavior changed after being 
discharged from service, the claim remains not well grounded, 
as competent medical evidence establishing an etiological 
nexus to service has not been submitted.  Here, the only 
evidence the veteran has submitted that supports a finding of 
nexus to service are statements presented by lay persons; in 
this case, competent medical evidence of nexus cannot be 
provided by lay assertions and contentions.  See Caluza, 
supra; Grottveit, supra; Espiritu, supra.

The Board also acknowledges that on psychosocial assessment 
in November 1995, it was noted that the veteran received 
Social Security benefits as a result of his psychiatric 
disorder.  If so, those reports are not of record.  
Nevertheless, despite the foregoing, the Board finds that 
additional development is not warranted.  Compare with, 
Robinette v. Brown, 8 Vet. App. 69 (1995); Epps v. Brown, 9 
Vet. App. 341, 344 (1996) [there is a VA duty to further 
assist in the development of the evidence only when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded].  In this case, the 
Board decision holds that the competent evidence of record 
does not establish that the veteran's psychiatric disorder is 
etiologically related to service or any events from service.  
The competent evidence or record shows that the veteran had 
an allergic reaction to sulfa in November 1987, received 
treatment for acute psychotic episodes in March 1989, and 
received treatment for symptoms associated with his currently 
diagnosed bipolar disorder in October and November 1995.  
There is no indication of record, which shows that disability 
reports associated with the veteran's Social Security 
benefits would causally link his disability to service or any 
events from service.  As such, additional development in this 
regard is not warranted.  The "The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim." Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Here, the veteran has failed to 
submit a well-grounded claim and the VA has no duty to 
assist.  See Epps, supra.


ORDER

Having not submitted a well-grounded claim for entitlement to 
service connection for a psychiatric disorder, the veteran's 
claim is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


